Spencer, C. J.
— Appeal from a judgment of conviction based on an indictment which charges appellant with the offense of assault and battery. The assignment of errors contains two specifications, one of which is directed against the sufficiency of the indictment and the other challenges the action of the lower court in overruling appellant’s motion for a new trial.
1. That motion contains four grounds but, in the preparation of his brief, appellant has failed to group his points and authorities under proper headings as required by Rule 22 and his several propositions of law, which are ten in number, are stated in abstract form and practically without reference to the particular circumstances in issue. Under the rules governing the preparation of briefs, we would be justified in affirming the judgment of the trial court without further comment, but we have taken occasion to examine the principal questions discussed by counsel in argument and find that their solution requires a consideration of the evidence introduced at the trial.
2. 3. From that evidence it appears that appellant, while driving an automobile over one of the principal streets in a residence section of the city of Indianapolis, struck a motorcycle on which the prosecuting witness was riding and caused him severe injuries. The testimony on some of the material issues is in conflict, but there is evidence from which the trial court may have concluded that appellant’s machine was moving at a speed of about thirty-five miles an hour and that he was not exercising proper care for the safety of other persons who might be using the street. There can be no doubt that an assault and battery may be committed by striking another *186with an automobile (Luther v. State [1912], 177 Ind. 619, 624) although, of course, there must be some evidence of a criminal intent. “But the intent may be in- ■ ferred from circumstances which legitimately permit it. Intent to injure may not be implied from a lack of ordinary care. It may be from intentional acts, where the injury was the direct result of them, done under circumstances showing a reckless disregard for the safety of others, and a willingness to inflict the injury, or the commission of an unlawful act which leads directly and naturally to the injury.” Luther v. State, supra, 625.
4. The issue of intent is a question of fact to be determined by the court or jury trying the case from all the evidence given at the trial, and where there is sufficient evidence to present an issue of fact on that question, the finding of the court or jury thereon will not be disturbed on appeal. Schneider v. State (1914), 181 Ind. 218. There is evidence in this case which tends to show that appellant was operating his machine in violation of §10476e Burns 1914, Acts 1913 p. 779, §14, and with a reckless disregard for the safety of others. Under such circumstances the finding of the trial court must be sustained.
Judgment affirmed.
Lairy and Myers, J J., concur in conclusion.